Citation Nr: 1445466	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for posttraumatic headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey. 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2014 when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a March 2014 Board remand, the Veteran was afforded an examination in June 2014.  (In an August 2014 SSOC, the RO incorrectly referred to this as a January 2014 examination.)  Unfortunately, the Board finds that a more thorough examination is warranted. 

In the February 1999 rating decision which granted service-connection, the RO noted that the Veteran's headaches, dizziness, and insomnia were symptomatic of brain trauma and granted service-connection for posttraumatic headaches.  Thus, the Veteran's service-connected disability may be appropriately evaluated under Diagnostic Code (DC) 8045.  Unfortunately, the 2014 examination report merely addressed the Veteran's headaches, and did not evaluate the Veteran's other reported symptom (i.e. memory, limited attention, dizziness, cognitive impairment.)  In addition, the DBQ is internally inconsistent as the examiner opined that the Veteran had reported constant pain, but also reported that the Veteran does not experience pain.  

The Veteran should be scheduled for a traumatic brain injury (TBI) examination to identify all symptoms causally related to a TBI.  The examiner should consider the Veteran's reported symptoms, whether it is as likely as not that the symptoms are due to his TBI, and if so, the severity of such symptoms.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a traumatic brain injury (TBI) VA examination to determine the extent of his service-connected posttraumatic headache disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail using the TBI disability benefits questionnaire (DBQ).  (The examiner should consider the Veteran's reported symptoms, whether it is as likely as not that the symptoms are due to his TBI, and if so, the severity of such symptoms.)  Associate a copy of the examination report with the claims file.
 
2.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal with consideration of DC 8045 and DC 8100.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



